Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is a continuation of application 16/797,880, which is a continuation of application 16/281,538, which is a continuation of application 16/015,873, which is a continuation of application 15/290,940.
Specification
The disclosure is objected to because of the following informalities: The specification should be updated to reflect the current status of all co-pending applications.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,965,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broader recitation of the claims in the ‘747 patent and are fully anticipated by the ‘747 patent, as shown in the example below.
Claim 1 of the ‘747 patent

Claim 2 of the instant application
A method, comprising:
A method, comprising:
distributing, by one or more servers in a distributed computing environment, content over multiple different online channels using a same reference distribution amount specified by a 



receiving, through the feedback loop and for multiple different distributions of the content, observed user actions with the content distributed to multiple different client devices;
determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions over the multiple different online channels;  
determining, by the one or more servers and based on the observed user actions received through the feedback loop, an observed distribution amount for the multiple different distributions of the content to the multiple different client devices;
determining, based at least in part on the observed distribution amount and one or more additional criteria, that the selection value is 

adjusting, by the one or more servers, the selection value for the current distribution of content based on the observed distribution amount the same reference distribution amount specified by the provider of the content;  and
adjusting, by the one or more servers, the selection value for subsequent distribution of the content based on the observed distribution amount for the multiple different distributions of the content to the multiple different client devices; and
distributing, by the one or more servers, the content using the adjusted selection value.
distributing, by the one or more servers, the content using the adjusted selection value.


As illustrated, the instant application adjusts the language from distribution over the multiple online channels to distribution of the content, refers to online channels as client devices, and eliminates an entire determining step in the method claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pendakur et al.				US 2003/0016673

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445